Title: To James Madison from Cyrus Griffin, 18 June 1788
From: Griffin, Cyrus
To: Madison, James


My dear sirN: Y: June 18th: [1788]
We are all extremely uneasy at your Indisposition—how much to be regretted indeed! And particularly when such important matters are under deliberation—but I hope that kind Heaven has restored you before this day, to be a farther blessing and honor to your Country!
We are not very sanguine upon the event of the proposed constitution in Virginia—’tho your kind letters give us some degree of spirits. Above all things take charge of your health. Most affly.
C Griffin
A small North River Brig has just arrived from China with a valuable Cargo, but no Intelligence.
